 In the Matter of DAN LOGAN AND J. R. PAXTON, CO-PARTNERS, D/B/ALOGAN AND PAXTONandTEXASFRUIT & VEGETABLE WORKERS UNION,LOCAL 35, UCAPAWA-CIOIn the MatterofC.B.WILLIAMSandTEXAS FRUIT & VEGETABLEWORKERS UNION,LOCAL35,UCAPAWA-CIOIn the Matter Of JAMES G.MCCARRICK AND W.A. RICHARDSON, CO-PARTNERS,D/B/AJAMES G.MCCARRICK COMPANYandTEXASFRUIT& VEGETABLE WORKERS UNION,LOCAL35, UCAPAWA-CIOCases Nos. 16-R-798,16-8-801 and 16-R-819, respectively.-DecidedMarch 8, 194141Strickland, Ewers, and Wilkins,byMessrs. J. F. Ewers, J. E. Wil-kins,andScott Toothak:er,ofMission, Tex., andTexas Citrus andVegetableGrowers and Shippers Association,byMr. Austin G.Anson,ofWestaco, Tex., for the Companies, andGreer and Cox,byMr. Roy Greer,of McAllen, Tex., additionallyforWilliams.Mr. Otis G. Nation,of Mercedes, Tex., for the Union.Mr. William Strong,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon separate petitions filed by Texas Fruit & Vegetable WorkersUnion, Local 35, UCAPAWA, affiliated with the Congress of In-dustrial Organizations, herein called the Union, alleging that ques-tions affecting commerce had arisen concerning the representation ofemployees of Dan Logan and J. R. Paxton, Co-partners, doing businessas Logan and Paxton, Mercedes, Texas, herein called Logan and Pax-ton ; of James G. McCarrick and W. A. Richards, Co-partners, doingbusiness as James G. McCarrick Company, Mercedes, Texas, hereincalled McCarrick; and C. B. Williams, Mercedes, Texas, herein calledWilliams, and collectively referred to as the Companies, the NationalLabor Relations Board provided for appropriate hearings upon due55 N L. It B., No. 56310 LOGAN AND PAXTON311notice before Gustaf B. Erickson, Trial Examiner. Separate hear-ings in these cases were held at Edinburg, Texas, on February 3, 4, and5, 1944.The Companies and the Union appeared and participated.'All parties were afforded full opportunity to be heard, to examineand cross-examinewitnesses, and to introduce evidence bearing onthe issues.2The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board. At the hearingsthe Companies made motions that the petitions be dismissed.TheTrial Examiner reserved rulings on those motions for the Board.The motions are hereby denied.3The threecases arehereby consolidated for the purpose of decision.Upon the entire record in the cases, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANIESLogan and Paxton is engaged at Mercedes, Texas, in purchasing,processing, packing, and selling citrus fruits.All of Logan and Pax-ton's supplies of raw materials come from points outside the Stateof Texas.During 1943, Logan and Paxton's total sales exceeded$1,000,000.Williams is engaged at Mercedes, Texas, in purchasing, processing,packing, and selling citrus fruits and vegetables.During 1943, about95 percent of Williams' shipments of fruits and vegetables was topoints outside the State of Texas.From October 15 to December 31,1943, approximately 3 percent of the boxing and packaging materialsused by Williams, valued at about $1,150, was purchased outside thatState.McCarrick is engaged at Mercedes, Texas, in purchasing, processing,packing, and selling fresh vegetables. It has its main office at Robs-town, Texas, and, in addition to its plant at Mercedes, operates plantsatRobstown and Laueles, Texas.During 1943 McCarrick shippedapproximately 600 carloads of vegetables, about 90 percent of whichwas shipped in interstate commerce.We find that each of the Companies is engaged in commerce withinthe meaning of the National Labor Relations Act.'Although the Texas Citrus and Vegetable Growers and Shippers Association,hereincalled the Association,did not intervene in these proceedings,its representative partici-pated as representing both the Association and the Companies2 Subsequent to the hearings,the Companies filed written motions with the Board forcorrection of the records in certain respects.The motions are granted' In their briefs the Companies made further motions, some upon additional grounds, fordismissal of the petitions.The motions are denied.* The Companies assert in their briefs that the Board is without jurisdiction because theemployees of the Companies fall within the definition of the term"agricultural laborer" inSection 2 (3) of the Act.We find no merit in this contention.See e. g.,North WhittierHeightsCitrusA8s'n v. N. L. R. B.,109 F. (2d) 76 (C. C. A. 9), cert. den. 310 U. S. 632. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATION INVOLVEDTexas Fruit & Vegetable Workers Union, Local 35, UCAPAWA,affiliated with the Congress of Industrial Organizations, is a labororganization admitting to membership employees of the Company.III.THE QUESTIONS CONCERNING REPRESENTATIONEach of the Companies has refused to grant recognition to theUnion as the exclusive bargaining representative of certain of theCompanies' employees, in effect until the Union has been certified bythe Board in appropriate units.Statements of a Board agent introduced into evidence at the hear-ings indicate that the Union represents a substantial number of em-ployees in each of the units hereinafter found to be appropriate .5We find that questions affecting commerce have arisen concerningthe representation of employees of each of the Companies, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe Union seeks three separate units, one for each of the threeCompanies, consisting of all employees of each Company at its Mer-cedes plant, exclusive of clerical and supervisory employees.6TheCompanies, through the Association, assert that an appropriate unitshould consist of all employees of all employer members of the Asso-ciation.In addition, although the records are somewhat ambiguousin this respect, the Companies apparently contend that a separate uniton an Association-wide basis should be held appropriate for the em-ployees who handle citrus fruits, and another for those who handletomatoes.7'The Field Examiner reported that as to Logan and Paxton, the Union submitted 45authorization and membership application cards ; that the names of 42 persons appear onLogan and Paxton's pay roll of January 8, 1044; and that there were 96 employees in thealleged appropriate unit at Logan and Paxton.The Field Examiner reported that, as to Williams, the Union submitted 30 authorizationand membership application cards; that the names of 24 such persons appear on Williams'pay roll of January 13, 1944 ; and that there were 43 employees in the alleged appropriateunit at Williams.The Field Examiner reported that, as to McCarrick, the Union submitted 26 authoriza-tion and membership application cards ; that the names of all such persons appear on 1le-Carrick s pay roll of Januai y 6, 1944 ; and that there are 70 persons in the alleged appro-priate unit at McCarrick9The units sought by the Union would include all employees, except those excluded, whowork in the shed of each Company, from the unloading of fruits and vegetables to theirloading for transportation out of the plant after processing and packing.7At their respective plants at Mercedes, Texas, Logan and Paxton handles only citrusfruits,Williams handles both citrus fruits and tomatoes, and McCarrick handles freshvegetablesThe record failc to show whether McCarrrck handles tomatoes, although itdoes show that McCarrick handles beets, carrots, broccoli, cabbage, "and all that kind ofvegetables."It is not clear whether McCarrick would fall within the Association's citrusfruit unit or tomato unit. LOGAN AND PAXTON313In support of their contentions the Companies, through the Asso-ciation, point to the fact that the Association is their representativein various matters, including collective bargaining; that wage increaseapplications have heretofore been filed with the National War LaborBoard by the Association for permission to institute wage increasesfor tomato packers and handlers employed by all the members ofthe Association; and that the National War Labor Board approvedcertain wage increases on such an Association-wide basis.They alsoassert that the rates of pay for the packing of citrus fruits differ fromthose paid in the packing of tomatoes, and that separate negotiationswould be required to fix these different rates.While on January 1, 1944, the Association had 105 employer mem-bers engaged in a fruit or vegetable business similar to that of theCompanies, these employers did not, however, constitute all concernsthus engaged in Texas.While each member of the Association, by virtue of his membershiptherein and the terms of individual contracts with the Association,authorizes the latter to represent it in various matters including "laborproblems," there is no evidence that the Association has in the pastrepresented its members in collective bargaining on the basis of anAssociation-wide unit, or that any collective bargaining in the pasthas proceeded on such a basis."On the contrary, the record revealsthat subsequent to the formation of the Association, various of itsemployer members, including at least one of the Companies, engagedin collective bargaining with Fruit Packers Federal Labor Union No.22981, affiliated with the American Federation of Labor, and that ineach instance the unit recognized by the parties was the single employerunit.There is nothing to indicate any managerial interrelation be-tween members of the Association, which operate as separate anddistinct business enterprises.There is no interchange of employeesbetween the members, except that which arises from the employees'voluntary transfer from one employer to another.9We see no reason to withhold from employees at individual plantsthe benefits of collective bargaining under the Act simply becausethe entire industry has not been unionized.While it cannot be saidthat under no circumstances would an industry-wide unit be appro-priate, under all the circumstances here present, including the absenceof a history of collective bargaining on an Association- or industry-8The Association's applications to the National War Labor Board, and subsequent steps,and representation by the Association of its members before other Government agencies,do not constitute negotiations with labor organizations within the meaning of the phrase"collective bargaining" as ordinarily emplovedThe Companies, through the Association,specifically denied that any negotiations with a labor organization preceded or accompaniedthe wage increase applicationsConsequently,the Association's acts in these respects donot establish any history of collective bargaining on an Association-wide unit basis8When work is slack or upon conclusion of a particular fruit or vegetable season, theworkers seek employment elsewhere 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDwide basis, and the past bargaining on an individual employer basis,we are of the opinion that the rights of the employees here involvedto bargain collectively through representatives of their own choosingwill be most effectively preserved through separate bargaining unitscovering the employees of each of the Companies.'°We likewise see no basis for establishing separate units for citrusfruit workers and tomato workers, either on an Association-wide basisor at each plant.While the working conditions and pay relative toeach of these products may differ, there is no reason to require theselection of separate collective bargaining agents to represent theemployees at the same plant in their handling of the different prod-ucts."lThe same bargaining representative which represents em-ployees in a multi-classification unit is often required to negotiate avariety of working conditions, wage rates, and other matters.Nounusual situation or problem is presented here.We conclude, there-fore, that the employees included in the appropriate unit at each plantshall remain in that unit for the purposes of this proceeding regard-less of the particular fruit or vegetable which these employees may bepacking at different seasons during the year.We find that all employees of Logan and Paxton at its Mercedes,Texas, plant, excluding office employees and all supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.We find that all employees of Williams at its Mercedes, Texas, plant,excluding office employees and all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.We find that all employees of McCarrick at its Mercedes, Texas,plant, excluding office employees and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-10 SeeMatter of Chapman Dehydrator Company, Inc,51 N. L. It. B. 664, and cases citedtherein.n The same workers are generally employed on both operations, since the tomato seasonstarts at the end of the citrus fruitseason. LOGAN AND PAXTON315ployees in the appropriate unitswho Were employedduring the pay-roll periods immediately preceding the date of the Direction of Elec-tions herein,subject to the limitationsand additionsset forth in theDirection.'DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Dan Logan andJ.R. Paxton, Co-partners, doing business as Logan and Paxton,Mercedes, Texas; of James G. McCarrick and W. A. Richards, Co-partners, doing business as James G. McCarriclc Company, Mercedes,Texas; and C. B. Williams, Mercedes, Texas. separate elections bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) clays from the date of this Direction, under the directionand supervision of the Regional Director for the Sixteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the units found appropriate in Sec-tion IV, above, who were employed during the pay-roll periods imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll periods because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those who have since quit or been discharged forcause and have not been rehired or reinstated prior to the dates of theelections, to determine whether or not they desire to be represented byTexas Fruit & Vegetable Workers Union, Local 35, UCAPAWA, affil-iated with the Congress of Industrial Organizations, for the purposesof collective bargaining.12While no direct issue was made at the hearings as to the inclusion in the units of non-citizen employees and their eligibility to participate in the elections,it is evident from therecord that such an issue may arise at the time of the electionsThe Act does not differ-entiate between citizens and non-citizensIn orderto effectn ely carryout the purposes ofthe Act,we conclude that no distinction should be di awn on such a basis(Cf.Matter ofU S Bedding Go,52 N L. R. B 382 ) Non-citizenship of an employee shall not, con-sequently, constitute a disqualification for participation in the elections